Citation Nr: 1727593	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  06-34 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to an increased evaluation for degenerative joint disease of the lumbosacral spine from November 18, 2009 to January 15, 2013, currently rated as 20 percent disabling.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disorders (TDIU) prior to March 2, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1978 and from December 2003 to March 2005.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  Jurisdiction was later transferred to the RO in Muskogee, Oklahoma.

In February 2009, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This case was remanded for further development in November 2008, April 2009, August 2010 and September 2012.  In May 2016, the Board issued a decision granting the Veteran's claim for service connection for a bilateral hearing loss disability and denying the claim for an increased rating for his service-connected lumbar spine disability.  Because the RO had assigned different disability ratings for the lumbar spine for different periods of time - a practice known as "staged ratings" - the Board's decision organized its analysis of the lumbar spine claim into three issues: 1) Whether the Veteran was entitled to a rating higher than 10 percent prior to November 18, 2009; 2) Whether he was entitled to a rating higher than 20 percent from November 18, 2009 to January 15, 2013; and 3) Whether he was entitled to a rating higher than 40 percent beginning January 15, 2013.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  After further proceedings, counsel for both parties filed a joint motion for partial remand (JPMR), which the Court granted in April 2017.  Under the terms of the JPMR, the Court vacated the Board's denial of the Veteran's request for a rating higher than 20 percent for his lumbar spine disability from November 18, 2009 to January 15, 2013.  In the JPMR, the parties agreed that the Board's decision was undermined by unclear findings concerning the frequency and extent of flare-ups of the Veteran's lumbar spine symptoms and that the Board erred in failing to address the issue of whether the Veteran was entitled to a total disability rating based on individual unemployability (TDIU) prior to March 2, 2011 (the effective date of the TDIU award granted by the RO in February 2013).  The JPMR identified no errors in the Board's rulings on the hearing loss issue or the denial of higher lumbar spine ratings prior to November 18, 2009 and beginning January 15, 2013.  Accordingly, the Court dismissed the Veteran's appeal of those issues.  Pursuant to the JPMR, the Court then remanded this appeal to the Board for further proceedings.  

For the reasons below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of the Court's April 2017 order, the Board finds that, for the issue of an increased disability rating for the lumbar spine disability from November 18, 2009 to January 15, 2013 an additional remand is required, so that a new VA examination with a retrospective opinion may be conducted.  

The JMR found that the Board made unclear findings concerning the frequency the Veteran's lumbar spine flare-ups citing to 38 C.F.R. § 4.40, DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), and Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  According to this regulation and these cases, when assessing the severity of a musculoskeletal disability that, as in the case of the Veteran's lower back disability, is at least partly rated on the basis of limitation of motion, VA must consider the extent to which the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when symptoms are most prevalent (flare-ups) due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination, assuming these factors are not already contemplated by the governing rating criteria.  

In Mitchell, the Court indicated that, whenever possible, VA examiners assessing the nature of additional function loss should describe any additional functional limitations, if possible, in terms of additional degrees of range of motion loss.  See Mitchell, 25 Vet. App. at 44.  

The record includes VA examination reports dated November 2009 and December 2010 and the report of a VA-authorized examination of the lumbar spine dated June 2012.  The June 2012 report indicates that the Veteran did not experience flare-ups.  However, the November 2009 and December 2010 reports both reported flare-ups and, although the respective examiners attempted to describe the Veteran's functional limitations during flare-ups, neither attempted to assess the nature of his functional limitations during flare-ups in terms of additional degrees of range of motion loss.  

On appeal, the Veteran's attorney also argued that the examination reports described above fail to comply with the Court's recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court held that that adequate range of motion test results include evaluating range of motion "for pain on both active and passive motion and in weight bearing and nonweight-bearing ."  Id. at 170.  Although the available reports record the results of range of motion tests, they do not indicate whether the Veteran was tested during active or passive motion or in weight bearing or nonweight-bearing.

Because the available examinations fail to comply with Correia and Mitchell, the Board finds that a remand is necessary to obtain a VA examination of the Veteran's lumbar spine with a retrospective medical opinion regarding the severity of the Veteran's lumbar spine degenerative disc disease during the period from November 18, 2009 to January 15, 2013.  See 38 C.F.R. § 4.2 (2016) (if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes);  Chotta v. Peake, 22 Vet. App. 80   (2008) (retrospective medical opinions are permitted in determining disability ratings); Vigil v. Peake, 22 Vet. App. 63   (2008) (finding that the duty to assist may include development of medical evidence through a retrospective medical evaluation).   On remand, the VA examiner should offer an opinion as to the impact that the Veteran's service connected disability had on both active and passive motion as well as weight-bearing and nonweight bearing for the period between November 18, 2009 to January 15, 2013, as well as any functional loss during flare-ups during the period.

Further development is also needed before the Board can decide whether the Veteran should receive a TDIU rating prior to March 2, 2011.  

VA will grant a total disability rating when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from securing and following substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  The regulations provide that, if there is only one such disability,  it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  Marginal employment is not considered substantially gainful employment.  Id.

The Veteran has met the criteria of at least one disability rated at 40 percent or more and combined additional disability bringing his combined rating to 70 percent or more since December 22, 2008.  

The evidence suggests that the Veteran worked, at least part-time, on several occasions prior to March 2, 2011.  According to a September 2009 psychological examination, which was arranged to help decide an unsuccessful claim for social security disability benefits, the Veteran worked as a transport office for a Detention Center from July 2008 to January 2009.  A February 2011 note from an orthopedic specialist indicates that, following L3-L4 diskectomy and fusion, the Veteran was "anxious to get back at work . . . ."  Subsequent notes indicate that the Veteran worked part-time for his brother-in-law as a "range hand."  

It is unclear whether the Veteran's paid work prior to March 2, 2011 was a "substantially gainful occupation" as those terms are used in 38 C.F.R. § 4.16 or only marginal employment.  Marginal employment exists when "a veteran's annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold." 38 C.F.R. § 4.16(a).

On remand, the AOJ should obtain information about the circumstances of the Veteran's work prior to March 2, 2011, including information about his hours and the amount he was paid.  The AOJ should also consider whether the Veteran's work as a part-time range hand for his brother-in-law constitutes working "in a protected environment" for the purposes of 38 C.F.R. § 4.16(a). 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran VA Form 21-8940 and request that he provide all available information regarding his employment history prior to March 2, 2011.  The AOJ should also request authorization to obtain employment information from any current and former employers identified by the Veteran, including the person who employed him as a part-time range hand and the detention center which employed him as a transport officer between July 2008 to January 2009.  If the Veteran provides sufficient identifying information and the appropriate authorization, the AOJ should attempt to contact current and former employers to obtain information about the conditions of his current and former employment, including wage and hour information.  An appropriate period of time should be allowed for response.
2. After obtaining any necessary authorization, the AOJ should obtain any relevant outstanding VA or private records of medical treatment or evaluation of the Veteran's degenerative disc disease, between November 18, 2009 to January 15, 2013, that are not already on file, and associate them with the claims file.  

3. After any additional records are associated with the claims file, the AOJ should schedule a VA spine examination for the purpose of obtaining supplemental comment concerning the functional loss, if any, caused by flare-ups of the Veteran's service connected degenerative disc disease of the lumbar spine during the period from November 18, 2009 to January 15, 2013. 

 Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  A copy of this Remand must be made available to and reviewed by the examiner. 

The examiner must discuss the Veteran's spinal range of motion, including pain in both active and passive motion, as well as in weight-bearing and non-weight bearing, during the period from November 18, 2009 to January 15, 2013. 

 After reviewing the claims file, including the November 2009, December 2010 and June 2012 examination reports, as well as other relevant records during the period from November 18, 2009 to January 15, 2013, the examiner is asked to comment on the severity of the Veteran's 

limitation of motion during this period and respond to the following questions: 

a) Provide a retrospective medical opinion regarding the period from November 18, 2009 to January 15, 2013. Determine whether the Veteran's spinal disability was productive of functional loss, to include any additional limitation of motion due to pain, weakness, premature or excess fatigability and incoordination causing additional disability beyond that reflected on range of motion measurements.  Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss; and

b) Determine whether the Veteran's spinal disability was subject to flare-ups of additional increased symptomatology, including increased pain.  The examiner should identify any additional functional loss resulting from any such flare ups, and should specifically address whether, during the period from November 18, 2009 to January 15, 2013, the reported flare-ups of increased low back symptomatology resulted in any additional limitation of motion or other functional effects beyond those identified in the November 2009, December 2010 and June 2012 examination reports. 

In answering the above questions, the examiner is asked to provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4. The AOJ should notify the Veteran that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. Further, if the Veteran does not report for the scheduled examination, the AOJ should forward the claims folder to an appropriate examiner to answer the questions presented in part 3 of these instructions.

5. The AOJ must ensure that the examination report requested above is in compliance with the directives of this remand.  If any report or opinion is deficient in any manner, the AOJ must implement corrective procedures at once.

6. After undertaking any other development deemed appropriate, adjudicate the issue of entitlement to a TDIU rating prior to March 2, 2011 and readjudicate the issue of entitlement to an increased evaluation for degenerative joint disease of the lumbosacral spine from November 18, 2009 to January 15, 2013, currently rated as 20 percent disabling.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







